        Case: 3:19-cv-00099-RAM-RM Document #: 1-2 Filed: 10/24/19 Page 1 of 1


               UNITED STATES DISTRICT COURT OF THE VIRGIN ISLANDS
                   FOR THE DISTRICT OF ST. THOMAS AND ST. JOHN

ROSEANNIE CUFFY,                          )
                                          )
                  Plaintiff,              )                    CIVIL NO. STT-19-CV-99
                                          )
      v.                                  )                     (V.I. Super. Ct. St. Thomas/St. John
                                          )                            Civ. No. ST-19-cv-502)
BANK OF NOVA SCOTIA, ASCENDANCY,          )
USVI, LLC, and JOHN-DOE INSURANCE CO., )
                                          )
                  Defendants.             )
__________________________________________)

                                    JOINDER IN NOTICE OF REMOVAL

       Defendant Ascendancy USVI, LLC (“Ascendancy”) joins Defendant Bank of Nova Scotia, in

removing to the District Court of the Virgin Islands, Division of St. Thomas & St. John the action

captioned Roseannie Cuffy v. The Bank of Nova Scotia, Ascendancy USVI, LLC, and John Doe

Insurance Co., Civ. No. STT-19-cv-502 (the “Action”), filed in the Superior Court of the Virgin

Islands, Division of St. Thomas & St. John, pursuant to 28 U.S.C. § 1441(a). Although Ascendancy has

not yet been served with the summons and complaint, it has been made aware of the Action and consents to

removal of the Action to the District Court while preserving all rights and defenses available to it. Removal

is appropriate because this is a civil action involving claims that are governed by Real Estate Settlement

Procedures Act (“RESPA”), 12 U.S.C. § 2605, which are claims that arise under the laws of the United

States over which the District Court has original jurisdiction pursuant to 28 U.S.C. § 1331.

DATED: October 24, 2019                                Respectfully submitted,

                                                       DUDLEY RICH LLP

                                               BY:     ___/s/ Malorie Winne Diaz
                                                       Carol A. Rich, Esq., V.I. Bar No. 171
                                                       Malorie Winne Diaz, V.I. Bar No. R2049
                                                       5194 Dronningens Gade, Suite 3
                                                       St. Thomas, V.I. 00802
                                                       Tel: (340) 776-7474
                                                       Email: crich@dudleylaw.com
                                                               mdiaz@dudleylaw.com
                                                       Counsel for Defendant Ascendancy USVI, LLC

                                EXHIBIT 2
